Citation Nr: 1828415	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 23, 2002 for an award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1950 to August 1952.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied an increased rating for bilateral hearing loss and tinnitus.  In appealing the portion of the decision pertaining to his bilateral hearing loss, the RO viewed an April 2016 statement from the Veteran as a claim to an earlier effective date.  See December 2016 statement of the case; December 2016 VA Form-9; September 2017 BVA decision.  For reasons not obvious, it appears that the Veteran's claim was "delayed" for a number of years, and finally "resumed" by the RO in April 2015.  See March 2015 Informal Claim Review document; December 2016 statement of the case.  In July 2015, the RO granted service connection for bilateral hearing loss and assigned an effective date of January 23, 2002.  The Veteran appealed.  

In June 2017, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

In September 2017, the Board remanded the above-referenced claim for further development.  The requested development has been completed; and the case has been returned to the Board for further review. 






FINDING OF FACT

The earliest communication from the Veteran in the claims file that can be interpreted to constitute a formal or informal claim for service connection for bilateral hearing loss is dated January 23, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to January 23, 2002 for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 5101(a), 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2015 rating decision, the RO granted the Veteran service connection for bilateral hearing loss and assigned an effective date of January 23, 2002.  The RO assigned the January 23, 2002 effective date based upon a VA medical record that specifically documents the Veteran being advised by his treating audiologist to file a service connection claim for hearing loss.  The RO found this document to be an informal claim.    

On appeal, the Veteran seeks an effective date sometime between 1985 and 1987 for his service-connected bilateral hearing loss.  

Specifically, the Veteran testified during a June 2017 BVA Travel Board hearing that he went to the San Francisco VA Medical Center (VAMC) on several occasions in either 1985, 1986 or 1987 and spoke to a VA representative about his hearing loss.  He indicated that the woman told him that his hearing loss could be service-connected or said that it was service-connected, the Veteran was not sure.  He testified later that he did not know if the representative filed a service connection claim on his behalf.  The Veteran's representative argued that she did, in the form of an informal claim.  See BVA hearing transcript; see also Veteran's statements.  In this regard, the representative asserted that the Veteran's records from the San Francisco VAMC should document the conversation the Veteran had with the VA representative; and that this conversation should be viewed as an oral communication of the Veteran's intent to seek service connection for his hearing loss.  As it happens, however, the claims file does not contain any records from the San Francisco VAMC dated in the 1980's.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

In certain circumstances, VA treatment records may constitute an informal claim.  Generally, such records may only constitute an informal claim for service connection if service connection has been previously established or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  However, VA regulations also provide that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  An intent to file a claim may be submitted via an oral communication to designated VA personnel and recorded in writing.  See 38 C.F.R. § 3.155(b)(1)(iii).  

Turning to the evidence in this case, the Board remanded the Veteran's claim in September 2017 in an attempt to locate records from the San Francisco VAMC dated from 1984 to 1989.  In response to the Board's remand directives, the RO sent a request to the San Francisco VAMC on September 22, 2017.  In its request, the RO asked for any VA medical records dated from 1984 to 1989 pertaining to the Veteran's care, to specifically include any audiological records available.  On October 20, 2017, the San Francisco VAMC responded by reporting that the RO's search request had been completed, but no records were found.  Thereafter, also in October 2017, the RO sent the Veteran a letter informing him that his San Francisco VAMC records could not be located and were therefore unavailable for review.  The letter stated that all efforts to obtain the Veteran's records had been exhausted; and that further attempts to obtain the records would be futile.  The Veteran was then asked to submit any other relevant evidence or information he had that he thought would support his claim.  The RO then documented its efforts to find the Veteran's San Francisco records in a Report of General Information dated in November 2017; supplied the Veteran with a supplemental statement of the case; and returned the case to the Board.     

In response, the Veteran submitted two statement dated in March 2018 in which he attested that he went to the San Francisco VAMC on several occasions.  In doing so, he provided the name of another veteran who he states accompanied him and could verify his visits there.  He asked that VA attempt to locate him.  

The Board need not dispute the Veteran's assertions that he went to the San Francisco VAMC for audiological treatment.  Thus, attempting to locate the Veteran's friend would serve no useful purpose.  The Board need not dispute the Veteran's reports of having a conversation with a San Francisco VAMC employee.  The crucial issue in this case is whether there is any documentation reflecting the Veteran's intent to file a service connection claim for bilateral hearing loss in either 1985, 1986 or 1987.  A search failed to reveal any such records.  

The Board finds that the first document in the claims file indicating the Veteran's intention of filing a claim for service connection for bilateral hearing loss is the January 23, 2002 medical record referenced above.  While the claims file does include a document dated in January 1986 that appears to be a VA request to the National Personnel Records Center for the Veteran's report of separation or statement of service, no further information is provided in this document and there are no references of an intent to file any claims for compensation.  

Thus, on this record the Veteran's request for an earlier effective date for service connection must be denied.  


ORDER

An effective date prior to January 23, 2002 for service-connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


